EXHIBIT 32.1 STATEMENT OF CHIEF EXECUTIVE OFFICER OF FLUID SOLUTIONS, INC. PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Annual Report of Fluid Solutions, Inc. (the Company) on Form 10-K for the period ending December 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the Report), I, John Golomazos, the Chief Financial Officer and of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1.Such annual report on Form 10-K for the period ending December 31, 2008, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in such annual report on Form 10-K for the period ending December 31, 2008, fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: April 15, 2009 /s/ John Golomazos John Golomazos Chief Financial Officer
